SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2017 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. Corporate Taxpayer’s ID ( CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry ( NIRE) 35.300.147.952 Publicly-Held Company CONSOLIDATED SYNTHETIC VOTING MAP FOR THE ANNUAL SHAREHOLDERS’ GENERAL MEETING São Paulo, SP, Brasil, April 27, 2017 - GAFISA S.A. (BOVESPA: GFSA3 ; NYSE, GFA) (“ Gafisa ” or “ Company ”), pursuant to CVM Instruction No. 481/09, hereby provides its shareholders and the Market in general with the consolidated synthetic voting map of the Annual Shareholders’ General Meeting to be held on April 28, 2017, as enclosed hereto, which adds the remote votes sent directly to the Company to the votes cast sent through custody and bookkeeping agents. The Company hereby informs that its capital stock helds 28,040,162 ordinary shares and the Annual General Meeting will be held on April 28, 2017, at 2 p.m., at the Company’s headquarters located in the city of São Paulo, State of São Paulo, at Avenida das Nações Unidas 8,501, 19 th floor. São Paulo, April 27, 2017. GAFISA S.A. André Bergstein Investor Relations Officer GAFISA S.A. Corporate Taxpayer’s ID ( CNPJ/MF) No. 01.545.826/0001-07 Corporate Registry ( NIRE) 35.300.147.952 Publicly-Held Company SYNTHETICH VOTING MAP SENT BY THE BOOKKEEPING AGENT Resolution Description Vote Number of Shares 1. Analyze the Management’s accounts, examine, discuss and vote on the financial statements for the fiscal year ended December 31, 2016, as released on March 23, 2017 at the websites of CVM and BM&FBOVESPA via the Periodic Information System (IPE) and published on March 24, 2017 in the newspapers “O Estado de São Paulo” and “Official Gazette of the State of São Paulo”. Approval 3.765.599 Rejection 0 Abstention 2.154.020 2. Define the overall compensation amount payable to the Company’s Management in 2017 fiscal year within the limit of up to R$18,739,227.00, for the fiscal year in progress, from January to December 2017. Approval 2.981.956 Rejection 1.022.413 Abstention 1.915.250 3. Install the Company’s Fiscal Council and establish that the Fiscal Council shall be composed of three (3) sitting members, with equal number of deputies. Approval 5.919.619 Rejection 0 Abstention 0 4. Appointment of all candidates composing the slate -slate proposed by Management. Approval 5.919.619 Rejection 0 Abstention 0 5. If one of candidates composing the slate leaves it for a separate election referred to by Articles 161, Paragraph 4 and 240 of Law No. 6.404 of 1976, may the votes corresponding to his shares still be conferred to the slate chosen? Approval 3.978.673 Rejection 1.940.946 Abstention 0 6. Define the overall compensation amount payable to members of the Company’s Fiscal Council within the limit of up to R$260,640.00. Approval 4.004.369 Rejection 0 Abstention 1.915.250 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 27, 2017 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
